Citation Nr: 0713291	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD.  The veteran previously filed a claim for PTSD in May 
1995; however, he withdrew his claim on November 16, 1995, 
prior to a final adjudication from the RO.  Therefore, the 
current appeal will be adjudicated on the merits. 

The veteran requested a local hearing, which was held in 
Wichita, Kansas on    April 7, 2005.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder. 


FINDING OF FACT

There is competent medical evidence on file which reflects 
that the veteran has a current diagnosis of PTSD in 
accordance with the requirements of the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV) due to combat 
stressors.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
above. As such, the Board finds that any error related to the 
VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & West Supp. 2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2006).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The veteran contends that he currently suffers from PTSD as a 
result of his combat experiences in service.  The Board notes 
that after a thorough search of the veteran's unit records by 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records (CURR)) in February 2006, 
the RO has conceded that the veteran was exposed to combat 
during his time in service.  The Board, too, is satisfied 
that the veteran's combat stressors have been confirmed based 
on research completed by the JSRRC.   

The veteran's claim now turns on the question of whether he 
has a current diagnosis of PTSD that is compliant with the 
elements set forth in the DSM-IV, and which is related to his 
verified stressors. 

The veteran underwent a VA compensation examination in March 
2006.  The examiner (a clinical psychologist) noted that the 
evaluation of the veteran included a review of the claims 
folder.  During the course of the examination, the veteran 
reported having served in combat.  He also reported post-
service stressors.  Following an examination, it was 
determined that the veteran did not meet the DSM-IV criteria 
for PTSD.  Instead, the Axis I diagnosis was - no diagnosis 
or condition, and the Axis II diagnosis was a paranoid 
personality disorder.

Although the veteran was not diagnosed as having PTSD during 
the course of a March 2006 VA examination, there is other, 
probative evidence in the claims folder that shows that he 
does indeed have a current diagnosis of PTSD.  Specifically, 
the private therapist who treated the veteran for a period of 
time in 1990 indicated he had PTSD.  See April 2005 letter 
from a private clinical psychologist, Dr. R.  When examined 
for VA compensation purposes in June 1995, he was again noted 
to have a diagnosis of PTSD.  

More recent medical evidence continues to show that the 
veteran has been diagnosed as having PTSD.  Specifically, 
following an examination by a VA psychiatrist in May 2006, it 
was noted that the veteran met the criteria for PTSD.  
(Notably, the DSM-IV criteria were cited.)  It was also noted 
that his PTSD was combat related.  Following an examination 
by a clinical psychologist in May 2006, it was again 
concluded that the veteran had PTSD which was due to combat 
experiences.  

When weighing medical evidence, the Board is not bound to 
accept any one opinion (whether from a VA examiner, private 
physician, or other source) concerning the merits of a claim.  
See Hayes v. Brown, 5 Vet. App. 60 at 69 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination, as well as the relative merits 
of the expert's qualifications and analytical assessments.  
See Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  In 
its decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given.  See Owens v. Brown, 7 Vet. App. 429 at 434 (1995).   

As noted above, although the March 2006 VA compensation 
examination report fails to reflect a diagnosis of PTSD, 
there is evidence in the veteran's claims folder that does 
demonstrate that the veteran meets the criteria to sustain a 
diagnosis of PTSD.  In addition, it is noted that the PTSD 
has been clearly attributed to his combat service.  

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
for the reasons set forth above, the Board finds that this is 
a case in which there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  That is, there is to be resolved in 
favor of the veteran's claim a "substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  See 38 C.F.R. § 3.102 
(2006).  Accordingly, service connection for PTSD is 
warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


